DETAILED ACTION
Status of the Claims
	Claims 1, 5-6, 21, 24 and 25 are pending in the instant application and are being examined on the merits in the instant application.

Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
 
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.

Priority
	 The U.S. effective filing date for claims 1, 5-6, 21, 24 and 25 has been determined to be 10/08/2015, the filing date of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	Claims 1, 5-6, 21, 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is Written Description.
Scope of the Claimed Invention:
	Applicant claims an angioplasty balloon in a vasculature, comprising: an inflatable balloon including a balloon surface; and a coating on at least a portion of the balloon surface, wherein the coating includes a therapeutic agent, a first polymer, and a second polymer dis[p]ersed throughout a polymer matrix; wherein the therapeutic agent comprises paclitaxel; wherein the first polymer provides first cylinders and the second polymer provides second cylinders; wherein the therapeutic agent is at least partially encapsulated by or contained within the first cylinders of the first polymer and/or the second cylinders of the second polymer; wherein the first polymer and the second polymer co-crystalize to form a stereocomplex between the first and second polymers in cells of the vasculature at a target position of the inflatable balloon; wherein forming the stereocomplex between the first and second polymers releases the therapeutic agent from the first polymer and/or the second polymer into the cells of the vasculature at the target position; and the polymer matrix is complexed with iodine, or non-covalenty bound iodine is dispersed throughout the polymer matrix (instant claim 1).
Claim interpretation:
For this ground of rejection the claim limitation “wherein the first polymer provide first cylinders and the second polymer provides second cylinders” (claim 1, lines 8-9; claim 21, lines 9-10), is being interpreted as nanostructures that take the form of cylinders such as described by Sun et al. (cited below).
Disclosure of the Prior Art:
	Sun et al. (“Structural reorganization of cylindrical nanoparticles triggered by polylactide stereocomplexation,” Nature Communications, vol. 5, 5746, pages 1-9) is cited by Applicants in support of the currently claimed subject matter. The examiner herein cites the corresponding Doctoral Thesis of Liang Sun, LIANG (“Using Poly(lactide) Crystallization to Probe Nanostructure Morphologies for Biomedical Applications,” March, 2015; Department of Chemistry, The University of WARWICK, PhD thesis of Liang Sun, pp. 1-270), which provides more detail regarding the state of the art pertaining to micelles, and particularly cylinder shaped micelles.
	Zhang et al. (“Folate-Mediated Cell Uptake of Shell-Crosslinked Spheres and Cylinders,” 2008, WILEY; Journal of Polymer Science A: Polymer Chemistry, Vol. 46, pp. 7578-7583) is cited as teaching cell internalization for cylindrical micelles. Particularly, Zhang et al. teaches that, “In our study, folate was used as the model targeting ligand to be conjugated to the nanoparticles. […] As a targeting ligand, folate has many important advantages compared to monoclonal antibodies, such as low immunogenicity, high specificity, and resistance to denaturation, etc. Moreover, FR targeting agents may continuously accumulate into the cells because of receptor recycling. Finally, folic acid has two carboxylic acid groups, one that is sterically blocked and the other that allows for simple and defined conjugation to a variety of organic molecules and nanoparticles through amidation chemistry. Herein, we report a method to create spherical and cylindrical polymer shell crosslinked nanoparticles (SCKs)20 of similar chemical compositions and to functionalize these nanoparticles with folic acid through a PEG tether. We then further demonstrate that both nanoparticles received enhancement in uptake by human KB cells, surprisingly, with the cylindrical nanostructures being internalized to a greater extent than the spheres, and this enhancement could be competitively blocked partially by free folic acid.” (p. 7578, col. 2). Zhang et al. further teaches that “These preliminary results suggest that cylinders are better candidate for cell internalization when the mechanism involves a receptor-mediated endocytotic process. This conclusion is valid, at least, for the folate-FR pair, which achieved a high degree of cell uptake; however, it may not be general.” (p. 7583, col. 1, first full paragraph).
Disclosure of the Instant Application:
Applicants describe the invention as relating “generally to the use of medical devices for the treatment of vascular conditions. In particular, the present disclosure provides methods for treating vascular stenoses by delivering therapeutic agents via balloon catheters to the stenoses.” ([0002]).
	The instant specification describes that coronary artery disease (CAD) and peripheral artery disease (PAD) are well-known to be treated using balloon angioplasty and proved efficacious ([0003]-[0004]). And further that limitations of this therapy include restenosis which occurs when the treated vessel becomes blocked again as the stenosis reforms within the vessel ([0005]). The specification describes drug-coated balloons (DCB) as being a known treatment procedure, however has the disadvantage of loss of drug by performance of the procedure (~ 10% loss during transport to the inflation point; ~ 80% loss during inflation; and ~10% loss by drug sticking to the balloon) leaving a small portion of the drug (~20%) for delivery to the vessel wall ([0008]). The instantly claimed invention directed at addressing the aforementioned problems with drug delivery by DCB.
	Applicants describe that “In one exemplary embodiment, an angioplasty balloon is provided. The angioplasty balloon comprises an inflatable balloon including a balloon surface, and a coating on at least a portion of the balloon surface. The coating includes a therapeutic agent, a first polymer, and a second polymer. The first polymer and the second polymer having different stereoiso[…]meric forms, wherein the first and the second polymer can co-crystalize to form a stereocomplex between the first and second polymers.” ([0012]).
	The instant specification describes various classes of therapeutic agents useful for the invention, and particularly paclitaxel ([0013]).
	The instant specification describes that “In a more particular embodiment of any of the above embodiments, the first polymer comprises a first nanoparticle and the second polymer comprises a second nanoparticle. In a more particular embodiment of any of the above embodiments, the therapeutic agent is at least partially contained within at least one of the first nanoparticle and the second nanoparticle.” ([0014]).
	The instant specification describes poly(L-lactide) and poly(D-lactide) as the first and second polymers respectively ([0015], [0020]), as well as PLA-PAA, PLA-PEG, PLA-POE, and PEG-PLA-PLA, and PLA-PCL stereospecific copolymers (pp. 18-19, [0088]).
	The instant specification discloses that “In another exemplary embodiment, a method for treating a target vascular portion of a subject is provided. The method includes providing an angioplasty balloon system including a balloon, the balloon carrying a first polymer, a second polymer, and at least one active agent on a surface of the balloon. The at least one active agent is at least partially contained within at least one of the first polymer and the second polymer. The first polymer and the second polymer have different stereoiso[…]meric forms that can co-crystalize to form a stereocomplex between the first and second polymers. The method further includes positioning the balloon proximate the target vascular portion. The balloon is then expanded to engage the target vascular portion, thereby delivering at least a portion of the active agent to the target vascular portion. The balloon is then withdrawn from the subject.” ([0016]).
	The instant specification further describes that “In a more particular embodiment, the method also includes forming a stereocomplex between the first and second polymers. Formation of the stereocomplex releases the active agent from the at least one of the first polymer and second polymer. In a still more particular embodiment, the stereocomplex is formed within one or more cells comprising the target vascular portion, whereby the formation of the stereocomplex releases a therapeutically effective amount of the therapeutic agent in the one or more cells.” ([0017]). And that “In a more particular embodiment of any of the above methods, the first polymer comprises a first nanoparticle and the second polymer comprises a second nanoparticle. In a still more particular embodiment of any of the above methods, the stereocomplex is formed by the first and the second polymers being driven together to form a third particle by stereocomplexation.” ([0018]).
	The instant specification describes specific examples of DCB systems including “The Stelarex™ DCB platform uses EnduraCoat™ technology, a durable, uniform coating designed to prevent drug loss during transit and facilitate controlled, efficient drug delivery to the treatment site.” ([0052]). And “Lutonix® 014 catheter and those from Medtronic PLC […] [such as] IN.PACT®.” As well as citing several U.S. Patents and U.S. Patent Applications including balloon-type catheter systems ([0053]). Applicants describe various DCB catheter systems in the Drawings ([0054] to [0061], Figures 1-2).
	The instant specification describes various therapeutic active agents useful for the DCB catheter systems including paclitaxel ([0063] to [0085]).
	The instant specification describes that “Coatings in accordance with some exemplary embodiments of the present disclosure include a therapeutic agent a first polymer, and a second polymer. The first polymer and second polymer are capable of co-crystalizing to form a stereocomplex between the first and second polymers. Exemplary pairs of first and second polymers are disclosed in L. Sun, et al., “Structural reorganization of cylindrical nanoparticles triggered by polylactide stereocomplexation,” Nature Communications,, vol. 5, 5746, pages 1-9 and supplemental 1-21, 17 Dec. 2014, the disclosures of which are hereby incorporated by reference in their entirety.” ([0087]).
	The instant specification disclose exemplary pairs of first and second polymers including poly(L-lactide)-b-poly(acrylic acid) and poly(D-lactide)-b-poly(acrylic acid); poly(L-lactide)-b-poly(ethylene glycol) and poly(D-lactide)-b-poly(ethylene glycol); and poly(L-lactide)-b-poly(ε-caprolactam) and poly(D-lactide)-b-poly(ε-caprolactam) ([0088]).
	The instant specification further discloses that “In some exemplary embodiments, the first polymer and the second polymers are provided in substantially cylindrical form. In a more particular embodiment, the first polymer and the second polymers form stereocomplex micelles. In some embodiments, the therapeutic agent is at least partially encapsulated by or contained within the cylinders of the first polymer and/or the cylinders of the second polymer. Upon stereocomplexation to form the miscelles1, the therapeutic agent is released from the first polymer and/or second polymer.” ([0089]).
 	The instant specification discloses that the first and second polymer are present as nanoparticles having a dimension of less than 100 nm ([0090]).
	The instant specification discloses that: Illustratively, when the first and second polymer nanoparticles are in close enough proximity, the polymer chains of the first polymer and the second nanoparticles are a driven together to form a stereocomplex, a third particle, through the process of stereocomplexation.” ([0091]). And that “Complexation refers to the mixing of two polymers leading to the self-assembly of a complex, whose properties may be very different from those of the parent polymers. Complexation can occur between polymers with different chemical natures, tacticities (i.e. between an isotactic and a syndiotactic polymer) or chiralities (two isotactic polymers of different configurations). Complexation between tacticities or chiralities is known as stereocomplexation.” ([0092]).
	The instant specification discloses that “Without wishing to be held to any particular theory, it is believed that stereocomplexation would be unable to occur under the conditions present on the surface of the blood coated balloon. In addition, when in the blood stream the first and second particles would be unable to interact sufficiently to form the stereocomplex, and the therapeutic agent would not be released from the nanoparticles into the blood stream. In contrast, when both types of polymers are taken into a cell, such as a cell at the point of inflation of the drug-coated balloon, the release of the therapeutic through stereocomplexation would occur. Without wishing to be held by any particular theory, cellular process such as endocytosis, receptor-mediated endocytosis, membrane dialysis, translocation, active transport and direct penetration may all transport these particles into cells at the target site. In addition, active process such as sonophoresis or electrophoresis may be used to enhance the cellular uptake of the nanoparticles at the target site. As the concentration of both the first and second polymers decrease proximally through the blood stream, the ability of the two polymers to combine and release the therapeutic agent is reduced as the distance from the target vascular portion increases.” ([0093]).
	The instant specification discloses that “Coatings in accordance with the present disclosure may be applied to balloons by using a variety of processes. For example, coatings may be applied to balloons using an automated coating apparatus, by dipping, sputtering, and hand coating. In one exemplary embodiment, the therapeutic agent is encapsulated in the nanoparticles prior to application of the coating on the balloon.” ([0098]).
	The instant specification discloses that “Coatings in accordance with the present disclosure may include various adjuvants and excipients to enhance efficacy or delivery of the therapeutic agents. For example, the therapeutic agents can be combined with lipophilic antioxidant such as nordihydroguaiaretic acid, resveratrol, propyl gallate, hydroxytoluene, butylated hydroxyanisole, and ascorbyl palmitate to enhance the adhesion of the therapeutic to the balloon 608. In some embodiments, the combination of a therapeutic agent such as paclitaxel and a lipophilic antioxidant such as nordihydroguaiaretic acid can be applied to the balloon 608 without the need for additional polymers.” ([00108]). And that “Coatings in accordance with the present disclosure may be applied to balloons by using a variety of processes. For example, coatings may be applied to balloons using an automated coating apparatus, by dipping, sputtering, and hand coating. In one exemplary embodiment, the therapeutic agent is encapsulated in the nanoparticles prior to application of the coating on the balloon.” ([00109]).
Examples:
	The instant specification describes: “Prophetic Example #1
[00110] The balloon of a balloon catheter will be coated with a coating using an automated coating apparatus. The coating will include nanoparticles of isostatic poly(L-lactide) and isostatic poly(D-lactide) having at least one dimension from about 1 nm to about 100 nm, wherein paclitaxel is encapsulated in at least one of the isostatic poly(L-lactide) nanoparticle and the isostatic poly(D-lactide) nanoparticles. The coated balloon catheter will be positioned in the vasculature of a patient and expanded at a target position. The isostatic poly(L-lactide) and isostatic poly(D-lactide) nanoparticles will be taken into cells of the vasculature at the target position, wherein the polymer chains of the isostatic poly(L-lactide) and isostatic poly(D-lactide) nanoparticles will form a stereocomplex. The formation of the stereocomplex will release the paclitaxel in the interior of the cell.
	Additionally, the examiner cites 37 C.F.R. 1.57(d) and (e), particularly noting that non-patent literature cannot be relied on for “essential matter” which includes subject matter necessary to (1) Provide a written description of the claimed invention, and subject matter recited in the claims (MPEP §608.01(p)).
Discussion:
	MPEP §2163-I makes clear that 35 U.S.C. 112(a) includes a written description requirement that is separate and distinct from the enablement requirement. More particularly that "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." And that “Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.” And that “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.” And further that “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.” And  further that “Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.”
	MPEP §2163-I makes clear that “There is a presumption that an adequate written description of the claimed invention is present in the specification as filed […] thus the examiner has the initial burden, after a thorough reading and evaluation of the content of the application, of presenting evidence or reasons why a person skilled in the art would not recognize the written description of the invention as providing adequate support for the claimed invention. To make a prima facie case, it is necessary to identify the claim limitations that are not adequately supported, and explain why the claim is not fully supported by the disclosure.”
	In the instant case the examiner raises two issues under the written description requirement:  (1) the scope of “a first polymer” and “a second polymer” as recited in claims 1 and 21 are not supported by a representative number of examples within the claimed genus (MPEP §2163-II(3)(a)(ii)); and (2) the functional limitation “wherein the first polymer and the second polymer co-crystalize to form a stereocomplex between the first and second polymers in cells of the vasculature at a target position of the inflatable balloon” is not supported by the written description because sufficient guidance is not provided in the as-filed Application.
	An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (MPEP §2163-II(A)(3)).
	Specifically regarding (A), instant claims 1 and 21 are generic to a first polymer and a second polymer with the functional requirements that they (1) can form cylinders (i.e. cylindrical nanostructures) and (2) are capable of co-crystallizing to form a stereocomplex between the first and second polymers in cells of the vasculature at a target position to release the therapeutic agent (claim 1, lines 8-18). Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus (MPEP §2163-II(3)(a)(ii)). In the instant case the instant specification discloses examples of first and second polymers including PLA-PAA, PLA-PEG, PLA-POE, and PEG-PLA-PLA, and PLA-PCL stereospecific copolymers (pp. 18-19, [0088]). However, the claimed genus is much broader, and even claims 5-6 and 24-25 only recite the D- and L-polylactide polymers which one of ordinary skill would have recognized are different than the amphiphilic derivatives listed in paragraph [0088] of the disclosure.
	The art pertaining to the instantly rejected claims in not considered predictable, for example, Sun et al. discloses that:  “In an attempt to form more stable cylinders through stereocomplexation, we explore the assembly of a mixture of PLLA-b-PAA and PDLA-b-PAA diblock copolymers, under the same assembly conditions and surprisingly observed the formation of spherical micelles with stereocomplex cores. Interestingly, when mixed under CDSA conditions, the two homochiral cylinders undergo a morphological transition into spherical micelles with a PLA stereocomplex core. This transformation, in which cylinders transform into spheres, is the opposite of what is usually observed and as such is a rare observation; this is more so given that the core of the micelles in this system is highly crystalline. This stereocomplex-induced reorganization is also demonstrated for a biocompatible PEG-b-PLA block copolymer system, as well as through the addition of a unimer solution to a solution of cylinders of opposite homochirality. This new mechanism of structural reorganization provides a potential new trigger for controlled/targeted drug release in polymeric vehicles.” (p. 2, paragraph bridging cols. 1-2). Accordingly, the limited number of species is not considered supportive of the broad genus of first and second polymers recited in the rejected claims.
	Regarding the limitation the functional limitation “wherein the first polymer and the second polymer co-crystalize to form a stereocomplex between the first and second polymers in cells of the vasculature at a target position of the inflatable balloon”, LIANG teaches that “the most notable potential applications are in the biomedical arena due to the in vivo long circulation time and altered cell internalization pathways of cylindrical morphologies compared to spherical constructs.” (p. 45, lines 13-16), citing Zhang et al. which in turn teaches that “These preliminary results suggest that cylinders are better candidate for cell internalization when the mechanism involves a receptor-mediated endocytotic process. This conclusion is valid, at least, for the folate-FR pair, which achieved a high degree of cell uptake; however, it may not be general.” [emphasis added](p. 7583, col. 1, first full paragraph). Thus, the concept of cellular internalization for cylindrical micelles does not appear to be general to systems other than those disclosed by Zhang et al. The examiner sees no further guidance provided by the as-filed Application or any data showing the actual effect claimed, that is, “wherein the first polymer and the second polymer co-crystalize to form a stereocomplex between the first and second polymers in cells of the vasculature at a target position of the inflatable balloon”. Accordingly, the limitation is not seen as fairly supported by the as-filed Application, particularly when taken with the broadly claimed genus of first and second polymer.
	In the case Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336 (Fed. Cir. 2010), the court found that: “Patents are not awarded for academic theories, no matter how groundbreaking or necessary to the later patentable inventions of others. “[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.” Id. at 930 n.10 (quoting Brenner, 383 U.S. at 536). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of “invention”—that is, conceive of the complete and final invention with all its claimed limitations—and disclose the fruits of that effort to the public.” In the instant case, the claims cover a breadth of subject matter not supported by the application as filed.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1, 5-6, 21, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1 and 21 rejected under as being indefinite because the claims each recite “wherein the first polymer provide first cylinders and the second polymer provides second cylinders” (claim 1, lines 8-9; claim 21, lines 9-10), a limitation which renders the claims indefinite because it is amenable to two plausible claim constructions: (1) nanostructures that take the form of cylinders such as described by Sun et al. (Non-Patent document “U” cited on form PTO-892, dated 01/25/2019) and (2) a coating layer(s) on a stent/balloon which takes the form of a cylinder. The examiner notes that the instant Specification does not define the term “cylinder” such that the term must be interpreted based on plain meaning (MPEP §2111.01). The balloon depicted in Figures 1A and 1B of the instant Specification clearly takes the shape of a cylinder, and “The balloon 608 carries a coating 610 that includes at least one or more therapeutic agents, a first polymer, and a second polymer […]” (p. 14 [0055]). The instant Specification further points to Sun et al. disclosing cylindrical nanoparticles (p. 18, [0087]; Sun et al. Figure 1). As such the claims are considered ambiguous and rejected as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Applicant is referred to Ex parte Miyazaki (BPAI 11/19/2008) (Horner, APJ) (precedential).  A five member expanded panel of the Board held that "if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 USC 112, second paragraph, as indefinite."  Miyazaki, slip op. at 11-12. 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over LUDWIG (US 2009/0047318; published February, 2009) in view of Bonaventura et al. (“Cost-effectiveness of paclitaxel-coated balloon angioplasty and paclitaxel-eluting stent implant for treatment of coronary in-stent restenosis in patients with stable coronary artery disease,” 2012; SPRINGER; Clinical Research in Cardiology Vol. 101, No. 7, pp. 573-584); Sun et al. (“Structural reorganization of cylindrical nanoparticles triggered by polylactide stereocomplexation,”  2014; Nature Publishing Group; Nature Communications, Vol. 5, No. 1, pp. 1-9); LIANG (“Using Poly(lactide) Crystallization to Probe Nanostructure Morphologies for Biomedical Applications,” March, 2015; Department of Chemistry, The University of WARWICK, PhD thesis of Liang Sun, pp. 1-270); and MICHAL (US 2010/0198190 A1; published August, 2010).
Applicants Claims
	Applicants claim 1 is discussed above.
	The examiner required an election of species of: (a) a species of first polymer; (b) a species of second polymer; (c) a species of active agent. Applicants elected isotactic poly(L-lactide) for the first polymer and isotactic poly(D-lactide) for the second polymer, and paclitaxel for the therapeutic agent.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            LUDWIG teaches nanoparticle-coated medical devices and formulations for treating vascular disease (see whole document, [0001]). LUDWIG teaches that “Problems with the use of stents, however, include thrombosis and restenosis that may present several months after a particular procedure and create a need for additional angioplasty or surgical by-pass operation.” ([0004]). LUDWIG teaches the advantages of localized targeted delivery including exclusive delivery to the afflicted site in the vasculature ([0005]), and that nanoparticles have the ability to penetrate a vessel wall which provides an effective means to deliver a bioactive agent at a diseases site, however a means to administer nanoparticles without losing a fraction to the systemic circulation or to target nanoparticles to endothelium is lacking in the art ([0006]). Accordingly, the inventive concept of LUDWIG is directed at nanoparticle-containing formulations with enhanced ethothelium targeting, nanoparticle-coated medical devices and methods of using each for the treatment of vascular disease ([0007]).
	LUDWIG teaches the nanoparticles are micelles, worm micelles, polymersomes, polymer particles or hydrogel particles ([0009]). LUDWIG further teaches that “The vascular disease to be treated include atherosclerosis, restenosis, vulnerable plaque and peripheral arterial disease.” ([0025]). And that administering the formulation to the vascular disease locale includes intraarterial delivery which can be by percutaneous transluminal coronary arterial delivery or by using a catheter ([0033]). 
	LUDWIG teaches the inclusion of a first particle of nanoparticles ([0027]-[0028]) and a second population of nanoparticles ([0029]-[0030]; [0110]-[0111]).
	LUDWIG teaches that “The present invention provides nanoparticle-coated implantable medical devices and nanoparticle formulations that can safely be delivered intravascularly and which can be specifically targeted to a disease site to release bioactive agent over a desired length of time.” ([0041]). And that “Specifically, the present invention relates to an implantable medical device that includes a coating containing a plurality of nanoparticles, wherein the nanoparticles include one or more bioactive agents encapsulated within, adhered to a surface of or integrated into the structure of the nanoparticles and further include one or more contrast enhancing agents encapsulated within, adhered to a surface of or integrated into the structure of the nanoparticles.” [emphasis added]([0042]).
	LUDWIG teaches that “Presently preferred implantable medical devices include, without limitation, catheters and stents. Stents can be self-expandable stents or balloon-expandable stents. The underlying structure of the device can be of virtually any design.” ([0043]).
	LUDWIG teaches the bioactive agents include those that have “A bioactive beneficial effect on the health and well-being of a patient includes, but it not limited to: (1) curing the disease; (2) slowing the progress of the disease; (3) causing the disease to regress; or ( 4) alleviating one or more symptoms of the disease.” ([0066]). LUDWIG teaches the bioactive agents include “Antiproliferative agents can be natural proteineous agents such as a cytotoxin or a synthetic molecule, all taxoids such as taxols, docetaxel, and paclitaxel […].” [emphasis added]([0069]), as well as antineoplastic agents including paclitaxel and docetaxel, among others ([0071]).
	LUDWIG teaches that the nanoparticles present in the coating will naturally degrade and release to release bioactive agent, and can also be designed for triggered release ([0102]). And that “Nanoparticles of the invention can also be designed, using appropriate polymer(s), for delayed degradation.” ([0103]).
	LUDWIG teaches the inclusion of contrast agents (a chemical that can be visualized by an imaging modality to highlight specific cells and/or areas of the body so that they are more readily visible), and suitable contrast agents include iodine ([0012], [0064], claim 5)(instant claims 1, 15 & 21, “non-covalently bound iodine”). LUDWIG does not teach “the polymer matrix is complexed with non-covalently bound iodine”, however, MICHAEL clearly teaches including iodine complexed with a polymer in a coated balloon of a balloon catheter (see whole document, particularly the abstract, [0028]; and claim 6). MICHAEL further teaches that “Complexing with iodine can also serve addition functions. It imparts an amber hue on the amphiphilic polymer coating, aiding in visualization outside of the body, and with the coating process. Additionally, as iodine has a large nuclear radius, it will provide radiopacity under fluoroscopy; the expandable structure will be visible under fluoro, and the dissolution of the amphiphilic polymer coating can be monitored as a function of time.” ([0031]). Thus it would have been prima facie obvious to include molecular iodine complexed with a polymer to provide radiopacity under fluoroscopy (i.e. as a imaging contrast agent), per the teaching of LUDWIG in view of MICHAEL.

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of LUDWIG is that LUDWIG does not expressly teach: (1) the coated medical device is drug coated balloon; (2) nanoparticles include stereocomplexed isotactic poly(L-lactide) and the second polymer comprises isotactic poly(D-lactide) forming cylinder micelles; or (3) that the functional limitation regarding release (i.e. “wherein the first polymer and the second polymer co-crystalize to form a stereocomplex between the first and second polymers in cells of the vasculature at a target position where the angioplasty balloon is to be inflated; and wherein in response to the stereo complexation between the first and second polymers, the therapeutic agent is released from the first polymer and the second polymer such that the paclitaxel is taken into the cells of the vasculature at the target position”).
	Bonaventura et al. teaches that “Recent studies have demonstrated the safety and efficacy of drug-coated balloon (DCB) angioplasty for the treatment of coronary in-stent restenosis (ISR).” (abstract:Background). Bonaventura et al. further teaches that ISR is a persistent problem limiting the long-term success of percutaneous coronary interventions as occurs in 5-35% of patients after bare-metal stent (BMS) implantation with a lower incidence rate after the implantation of a drug-eluting stent (DES). (p. 573, col. 2, last paragraph). Bonaventura et al. teaches that “Mainly due to their superior efficacy, DES have become the current standard treatment for patients with BMS-ISR. However, as this stent-in-stent approach involves two or multiple layers of stents, it may decrease vessel flexibility and limit the technical feasibility of further coronary interventions.” And that the DCB represents a novel treatment modality that can potentially overcome some of the limitations of DES, in fact, paclitaxel-coated balloon angioplasty revealed better angiographic outcome and fewer adverse events for the treatment of BMS-ISR when compared to conventional balloon angioplasty and has been proven to be at least as efficacious as DES (p. 574, col. 1, first full paragraph).  Bonaventura et al. concludes that “DCB angioplasty is a cost-effective treatment option for coronary BMS-ISR. The higher initial cost of DCB are more than offset by later cost-savings, predominantly as a result of reduced medication costs.” (abstract:conclusion).
	Sun et al. teaches the preparation of stereocomplex micelles from a mixture of poly(L-lactide)-b-poly(acrylic acid) and poly(D-lactide)-b-poly(acrylic acid) diblock copolymers in water via crystallization-driven self-assembly and that during the formation an unexpected morphological transition results in the formation of dense crystalline spherical micelles rather than cylinders (see whole document, particularly the abstract). Sun et al. further suggests that “through competitive crystallization and stereocomplexation and without the requirement for an external stimulus, allows for new opportunities in controlled release and delivery applications.” (abstract, last sentence).
	Sun et al. teaches that “Stereocomplexation is of great interest in materials science, as the stereocomplex formed between the left-handed PLLA and the right-handed PDLA polymeric helices has been shown to possess improved mechanical and thermal properties when compared with the homochiral polymers. Beyond the stereocomplex formation in homopolymer blends, the self-assembly of polylactide (PLA)-containing block copolymers in selective solvents has opened up substantial opportunities to fabricate various nanoparticles with optimized properties. For instance, stereocomplexation of poly(L-lactide)-b-poly(ethylene glycol) (PLLA-b-PEG) and poly(D-lactide)-b-poly(ethylene glycol) (PDLA-b-PEG) diblock copolymers resulted in enhanced stability of the resultant micellar constructs. Furthermore, the stereocomplex micelles prepared from Y-shaped PEG-b-PLLA-b-PLLA and PEG-b-PDLA-b-PDLA miktoarm copolymers showed high loadings of paclitaxel and enhanced stability.” [emphasis added] (p. 2, col. 1, lines 19-35).
	Sun et al. further teaches that “Herein, we report our studies into the application of stereocomplexation in [crystallization-driven self-assembly] CDSA processes. […] surprisingly observed the formation of spherical micelles with stereocomplex cores. Interestingly, when mixed under CDSA conditions, the two homochiral cylinders undergo a morphological transition into  spherical micelles with a PLA stereocomplex core. This transformation, in which cylinders transform into spheres, is the opposite of what is usually observed and as such is a rare observation; this is more so given that the core of the micelles in this system is highly crystalline. This stereocomplex-induced reorganization is also demonstrated for a biocompatible PEG-b-PLA block copolymer system, as well as through the addition of a unimer solution to a solution of cylinders of opposite homochirality. This new mechanism of structural reorganization provides a potential new trigger for controlled/targeted drug release in polymeric vehicles.” (p. 2, paragraph bridging cols. 1-2). 
	Sun et al. teaches that “In an attempt to form more stable cylinders through stereocomplexation, we explore the assembly of a mixture of PLLA-b-PAA and PDLA-b-PAA diblock copolymers, under the same assembly conditions and surprisingly observed the formation of spherical micelles with stereocomplex cores. Interestingly, when mixed under CDSA conditions, the two homochiral cylinders undergo a morphological transition into spherical micelles with a PLA stereocomplex core. This transformation, in which cylinders transform into spheres, is the opposite of what is usually observed and as such is a rare observation; this is more so given that the core of the micelles in this system is highly crystalline. This stereocomplex-induced reorganization is also demonstrated for a biocompatible PEG-b-PLA block copolymer system, as well as through the addition of a unimer solution to a solution of cylinders of opposite homochirality. This new mechanism of structural reorganization provides a potential new trigger for controlled/targeted drug release in polymeric vehicles.” (p. 2, paragraph bridging cols. 1-2).
	Sun et al. further teaches that “The stereocomplexation-triggered morphological transition was also investigated for a fully biocompatible PLA system (PLLA-b-PEG and PDLA-b-PEG (Supplementary Figs 20 and previously31. 21)), which was synthesized as we have reported Over a similar timeframe, the PLA-b-PEG copolymer system also demonstrated a transition from crystalline cylinders to stereocomplex spheres. We suggest that this new mechanism for nanostructure reorganization, which is triggered by stereocomplexation, highlights the potential utility of these PLA materials in controlled release or delivery applications across a wide range of applications.” [emphasis added](p. 6, col. 1, last paragraph).
	Sun et al. further teaches that “Although the disassembly is accelerated by the addition of a common solvent for both blocks, its observation provides a potential new trigger to induce a morphological transition or release from nanoscale particles  in a completely aqueous system.” [emphasis added](p. 7, col. 1, lines 5-9).
	Similar to Sun et al., LIANG teaches stereocomplex-triggered morphological transition from homochiral cylinders to stereocomplex spheres (see whole document, particularly, p. 99, §3.3.3, p. 113-135).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a nanoparticle-coated medical devices and formulations for treating vascular disease such as restenosis, the nanoparticles including micelle comprising the bioactive agents paclitaxel and docetaxel, per the teachings of LUDWIG, and more specifically the nanoparticle-coated medical device being a drug coated balloon which is taught by Bonaventura et al. to be as efficacious as the standard drug-coated stents used in restenosis treatment and having lower side effects as well as being cost effective, and to utilize cylindrical micelles of PLLA-b-PAA and PDLA-b-PAA diblock copolymers or PLLA-b-PEG and PDLA-b-PEG diblock copolymers for triggered release by morphological change (i.e. micelle cylinders to micelle spheres), as suggested by Sun et al., and LIANG; and to include molecular iodine complexed with a polymer to provide radiopacity under fluoroscopy (i.e. as a imaging contrast agent), per the teaching of LUDWIG in view of MICHAEL.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over LUDWIG (US 2009/0047318; published February, 2009) in view of Bonaventura et al. (“Cost-effectiveness of paclitaxel-coated balloon angioplasty and paclitaxel-eluting stent implant for treatment of coronary in-stent restenosis in patients with stable coronary artery disease,” 2012; SPRINGER; Clinical Research in Cardiology Vol. 101, No. 7, pp. 573-584); Sun et al. (“Structural reorganization of cylindrical nanoparticles triggered by polylactide stereocomplexation,”  2014; Nature Publishing Group; Nature Communications, Vol. 5, No. 1, pp. 1-9); and LIANG (“Using Poly(lactide) Crystallization to Probe Nanostructure Morphologies for Biomedical Applications,” March, 2015; Department of Chemistry, The University of WARWICK, PhD thesis of Liang Sun, pp. 1-270).
Applicants Claims
	Applicants claim an angioplasty balloon in a vasculature, comprising an inflatable balloon including a balloon surface; and a coating on at least a portion of the balloon surface, wherein the coating includes a therapeutic agent comprising paclitaxel, a first polymer, and a second polymer, the first polymer and the second polymer having different stereoisomeric forms; wherein the first polymer provides first cylinders and the second polymer provide second cylinders; wherein the therapeutic agent is at least partially encapsulated by or contained within the first cylinders of the first polymer and/or the second cylinders of the second polymer; wherein the first polymer and the second polymer co-crystalize to form a stereocomplex between the first and second polymers in cells of the vasculature at a target position where the angioplasty balloon is to be inflated; and wherein in response to the stereo complexation between the first and second polymers, the therapeutic agent is released from the first polymer and the second polymer such that the paclitaxel is taken into the cells of the vasculature at the target position (instant claim 21).
	The examiner required an election of species of: (a) a species of first polymer; (b) a species of second polymer; (c) a species of active agent. Applicants elected isotactic poly(L-lactide) for the first polymer and isotactic poly(D-lactide) for the second polymer, and paclitaxel for the therapeutic agent.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            LUDWIG teaches nanoparticle-coated medical devices and formulations for treating vascular disease (see whole document, [0001]). LUDWIG teaches that “Problems with the use of stents, however, include thrombosis and restenosis that may present several months after a particular procedure and create a need for additional angioplasty or surgical by-pass operation.” ([0004]). LUDWIG teaches the advantages of localized targeted delivery including exclusive delivery to the afflicted site in the vasculature ([0005]), and that nanoparticles have the ability to penetrate a vessel wall which provides an effective means to deliver a bioactive agent at a diseases site, however a means to administer nanoparticles without losing a fraction to the systemic circulation or to target nanoparticles to endothelium is lacking in the art ([0006]). Accordingly, the inventive concept of LUDWIG is directed at nanoparticle-containing formulations with enhanced ethothelium targeting, nanoparticle-coated medical devices and methods of using each for the treatment of vascular disease ([0007]).
	LUDWIG teaches the nanoparticles are micelles, worm micelles, polymersomes, polymer particles or hydrogel particles ([0009]). LUDWIG further teaches that “The vascular disease to be treated include atherosclerosis, restenosis, vulnerable plaque and peripheral arterial disease.” ([0025]). And that administering the formulation to the vascular disease locale includes intraarterial delivery which can be by percutaneous transluminal coronary arterial delivery or by using a catheter ([0033]). 
	LUDWIG teaches the inclusion of a first particle of nanoparticles ([0027]-[0028]) and a second population of nanoparticles ([0029]-[0030]; [0110]-[0111]).
	LUDWIG teaches that “The present invention provides nanoparticle-coated implantable medical devices and nanoparticle formulations that can safely be delivered intravascularly and which can be specifically targeted to a disease site to release bioactive agent over a desired length of time.” ([0041]). And that “Specifically, the present invention relates to an implantable medical device that includes a coating containing a plurality of nanoparticles, wherein the nanoparticles include one or more bioactive agents encapsulated within, adhered to a surface of or integrated into the structure of the nanoparticles and further include one or more contrast enhancing agents encapsulated within, adhered to a surface of or integrated into the structure of the nanoparticles.” [emphasis added]([0042]).
	LUDWIG teaches that “Presently preferred implantable medical devices include, without limitation, catheters and stents. Stents can be self-expandable stents or balloon-expandable stents. The underlying structure of the device can be of virtually any design.” ([0043]).
	LUDWIG teaches the bioactive agents include those that have “A bioactive beneficial effect on the health and well-being of a patient includes, but it not limited to: (1) curing the disease; (2) slowing the progress of the disease; (3) causing the disease to regress; or ( 4) alleviating one or more symptoms of the disease.” ([0066]). LUDWIG teaches the bioactive agents include “Antiproliferative agents can be natural proteineous agents such as a cytotoxin or a synthetic molecule, all taxoids such as taxols, docetaxel, and paclitaxel […].” [emphasis added]([0069]), as well as antineoplastic agents including paclitaxel and docetaxel, among others ([0071]).
	LUDWIG teaches that the nanoparticles present in the coating will naturally degrade and release to release bioactive agent, and can also be designed for triggered release ([0102]). And that “Nanoparticles of the invention can also be designed, using appropriate polymer(s), for delayed degradation.” ([0103]).

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of LUDWIG is that LUDWIG does not expressly teach: (1) the coated medical device is drug coated balloon; (2) nanoparticles include isotactic poly(L-lactide) and the second polymer comprises isotactic poly(D-lactide) forming cylinders; or (3) that the functional limitation regarding release (i.e. “wherein the first polymer and the second polymer co-crystalize to form a stereocomplex between the first and second polymers in cells of the vasculature at a target position where the angioplasty balloon is to be inflated; and wherein in response to the stereo complexation between the first and second polymers, the therapeutic agent is released from the first polymer and the second polymer such that the paclitaxel is taken into the cells of the vasculature at the target position”).
	Bonaventura et al. teaches that “Recent studies have demonstrated the safety and efficacy of drug-coated balloon (DCB) angioplasty for the treatment of coronary in-stent restenosis (ISR).” (abstract:Background). Bonaventura et al. further teaches that ISR is a persistent problem limiting the long-term success of percutaneous coronary interventions as occurs in 5-35% of patients after bare-metal stent (BMS) implantation with a lower incidence rate after the implantation of a drug-eluting stent (DES). (p. 573, col. 2, last paragraph). Bonaventura et al. teaches that “Mainly due to their superior efficacy, DES have become the current standard treatment for patients with BMS-ISR. However, as this stent-in-stent approach involves two or multiple layers of stents, it may decrease vessel flexibility and limit the technical feasibility of further coronary interventions.” And that the DCB represents a novel treatment modality that can potentially overcome some of the limitations of DES, in fact, paclitaxel-coated balloon angioplasty revealed better angiographic outcome and fewer adverse events for the treatment of BMS-ISR when compared to conventional balloon angioplasty and has been proven to be at least as efficacious as DES (p. 574, col. 1, first full paragraph).  Bonaventura et al. concludes that “DCB angioplasty is a cost-effective treatment option for coronary BMS-ISR. The higher initial cost of DCB are more than offset by later cost-savings, predominantly as a result of reduced medication costs.” (abstract:conclusion).
	Sun et al. teaches the preparation of stereocomplex micelles from a mixture of poly(L-lactide)-b-poly(acrylic acid) and poly(D-lactide)-b-poly(acrylic acid) diblock copolymers in water via crystallization-driven self-assembly and that during the formation an unexpected morphological transition results in the formation of dense crystalline spherical micelles rather than cylinders (see whole document, particularly the abstract). Sun et al. further suggests that “through competitive crystallization and stereocomplexation and without the requirement for an external stimulus, allows for new opportunities in controlled release and delivery applications.” (abstract, last sentence).
	Sun et al. teaches that “Stereocomplexation is of great interest in materials science, as the stereocomplex formed between the left-handed PLLA and the right-handed PDLA polymeric helices has been shown to possess improved mechanical and thermal properties when compared with the homochiral polymers. Beyond the stereocomplex formation in homopolymer blends, the self-assembly of polylactide (PLA)-containing block copolymers in selective solvents has opened up substantial opportunities to fabricate various nanoparticles with optimized properties. For instance, stereocomplexation of poly(L-lactide)-b-poly(ethylene glycol) (PLLA-b-PEG) and poly(D-lactide)-b-poly(ethylene glycol) (PDLA-b-PEG) diblock copolymers resulted in enhanced stability of the resultant micellar constructs. Furthermore, the stereocomplex micelles prepared from Y-shaped PEG-b-PLLA-b-PLLA and PEG-b-PDLA-b-PDLA miktoarm copolymers showed high loadings of paclitaxel and enhanced stability.” [emphasis added] (p. 2, col. 1, lines 19-35).
	Sun et al. further teaches that “Herein, we report our studies into the application of stereocomplexation in [crystallization-driven self-assembly] CDSA processes. […] surprisingly observed the formation of spherical micelles with stereocomplex cores. Interestingly, when mixed under CDSA conditions, the two homochiral cylinders undergo a morphological transition into  spherical micelles with a PLA stereocomplex core. This transformation, in which cylinders transform into spheres, is the opposite of what is usually observed and as such is a rare observation; this is more so given that the core of the micelles in this system is highly crystalline. This stereocomplex-induced reorganization is also demonstrated for a biocompatible PEG-b-PLA block copolymer system, as well as through the addition of a unimer solution to a solution of cylinders of opposite homochirality. This new mechanism of structural reorganization provides a potential new trigger for controlled/targeted drug release in polymeric vehicles.” (p. 2, paragraph bridging cols. 1-2). 
	Sun et al. teaches that “In an attempt to form more stable cylinders through stereocomplexation, we explore the assembly of a mixture of PLLA-b-PAA and PDLA-b-PAA diblock copolymers, under the same assembly conditions and surprisingly observed the formation of spherical micelles with stereocomplex cores. Interestingly, when mixed under CDSA conditions, the two homochiral cylinders undergo a morphological transition into spherical micelles with a PLA stereocomplex core. This transformation, in which cylinders transform into spheres, is the opposite of what is usually observed and as such is a rare observation; this is more so given that the core of the micelles in this system is highly crystalline. This stereocomplex-induced reorganization is also demonstrated for a biocompatible PEG-b-PLA block copolymer system, as well as through the addition of a unimer solution to a solution of cylinders of opposite homochirality. This new mechanism of structural reorganization provides a potential new trigger for controlled/targeted drug release in polymeric vehicles.” (p. 2, paragraph bridging cols. 1-2).
	Sun et al. further teaches that “The stereocomplexation-triggered morphological transition was also investigated for a fully biocompatible PLA system (PLLA-b-PEG and PDLA-b-PEG (Supplementary Figs 20 and previously31. 21)), which was synthesized as we have reported Over a similar timeframe, the PLA-b-PEG copolymer system also demonstrated a transition from crystalline cylinders to stereocomplex spheres. We suggest that this new mechanism for nanostructure reorganization, which is triggered by stereocomplexation, highlights the potential utility of these PLA materials in controlled release or delivery applications across a wide range of applications.” [emphasis added](p. 6, col. 1, last paragraph).
	Sun et al. further teaches that “Although the disassembly is accelerated by the addition of a common solvent for both blocks, its observation provides a potential new trigger to induce a morphological transition or release from nanoscale particles  in a completely aqueous system.” [emphasis added](p. 7, col. 1, lines 5-9).
	Similar to Sun et al., LIANG teaches stereocomplex-triggered morphological transition from homochiral cylinders to stereocomplex spheres (see whole document, particularly, p. 99, §3.3.3, p. 113-135).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a nanoparticle-coated medical devices and formulations for treating vascular disease such as restenosis, the nanoparticles including worm micelles (i.e. cylinders) comprising the bioactive agents paclitaxel and docetaxel, per the teachings of LUDWIG, and more specifically the nanoparticle-coated medical device being a drug coated balloon which is taught by Bonaventura et al. to be as efficacious as the standard drug-coated stents used in restenosis treatment and having lower side effects as well as being cost effective, and to utilize cylindrical micelles of PLLA-b-PAA and PDLA-b-PAA diblock copolymers or PLLA-b-PEG and PDLA-b-PEG diblock copolymers for triggered release by morphological change (i.e. micelle cylinders to micelle spheres), as suggested by Sun et al., and LIANG.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 11/05/2020 have been fully considered but they are not persuasive.
	Applicant argues that “Sun et al. does not teach, and actually teaches away from, a polymer providing first cylinders and a second polymer providing second cylinders, wherein the therapeutic agent is at least partially encapsulated by or contained within the first cylinders of the first polymer and/or second cylinders of the second polymer, as recited in claim 1.” (p. 8, 4th paragraph).
	The examiner respectfully disagrees, as Sun et al. (and LIANG) clearly teaches homochiral cylinders that undergo morphological change to cylinders and suggests triggered release and drug release (“This new mechanism of structural reorganization provides a potential new trigger for controlled/targeted drug release in polymeric vehicles.” (p. 2, paragraph bridging cols. 1-2)).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 4,902,515 is cited as teaching polylactide compositions and particularly poly(R-lactide) interlocked with segments of poly(S-lactide) (i.e. a stereocomplex) as drug carrier, and particularly that these compositions can be produced either from a solvent method or a melt method (see whole document, particularly, title abstract, and col. 6, last two paragraphs); U.S. 2013/0261736 and 2013/0230564 are cited as teaching polymer coated stents which constitute cylinders of polymers where the polymers include multiple layers (see ‘736, Figure 5A, 5B and 6; and description thereof) which encompass alternating layers of poly(L-lactide) and poly(D-lactide)(see whole documents).
	Claims 1, 5-6, 21, 24 and 25 are pending and have been examined on the merits. The instant specification is objected to. Claims 1, 5-6, 21, 24 and 25 are rejected under 35 U.S.C. 112(a) (written description); claims 1, 5-6, 21, 24 and 25 are rejected under 35 U.S.C. 112(b); and claims 1, 5-6, 21, 24 and 25 are rejected under 35 U.S.C. 103. No claims allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619            


/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Should be spelled micelles, as corrected in the amendment to the Specification filed 08/02/2021.